EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 6/15/22.

The application has been amended as follows: 
Cancel claims 31-32.

Reasons for Allowance
Claims 17-19, 21, 23-30 and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance: While Xu et al. (WO 03/029365) discloses Example 1 [Ex. 1; pg. 8, ln. 22 - pg. 9, ln. 24; Table 1, Ex. 1] contains 7.2 wt% urethane acrylate oligomer (CN980), 27.5 wt% urethane acrylate oligomer (CN2901) {34.7 wt% urethane acrylate oligomers}, 33 wt% triethyleneglycol dimethacrylate, 19 wt% tridecyl methacrylate and 2 wt% photoinitiator [Ex. 1; pg. 8, ln. 22 - pg. 9, ln. 24; Table 1, Ex. 1], Xu et al. (WO ‘365) does not disclose Ex. 1 containing 19-49 pbw isobornyl (meth)acrylate, or 5 to 15 wt% photoinitiator.
The provisional” nonstatutory obviousness-type double patenting (ODP) rejection over Application No. 16/476,734 has been withdrawn, as the instant application was filed prior to Application No. 16/476,734.  If a “provisional” nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending appli-cations, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer. If the ODP rejection is the only rejection remaining in the later-filed application, while the earlier-filed applica-tion is rejectable on other grounds, a terminal dis-claimer must be required in the later-filed application before the rejection can be withdrawn [See MPEP 804].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 17 is allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on 7/29/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/29/20 is partially withdrawn.  Claim 30, directed to a cured resin product is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 31-32, directed to a method of additive manufacturing remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767